DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending of which claims 13-15 stand withdrawn; therefore claims 1-12 are examined below.
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022, therefore, the requirement is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the knee joint" without previous mention of a knee.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should read “a knee joint”. The dependent claims are likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-9  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication US 2011/0098828 A1 (Balboni).
Claim 1: A knee prosthesis (Fig. 2, knee prosthesis P), comprising: a shank link (Fig. 2, lower hinge 11) ; a thigh link rotatably coupled to the shank link (Fig. 2, femoral segment 1 rotatably connected to shank – rotates about axis 2 relative to shank link, see also paragraph 0164); at least one resistive control element (Fig. 2, damper 5) configured to apply both first and second levels of resistance in resisting rotation of the thigh link relative to the shank link (paragraph 0164, damper 5 reproduces some 
	Claim 5: Balboni further teaches a knee prosthesis (Fig. 2, knee prosthesis P), comprising: a shank link (Fig. 2, lower hinge 11); a thigh link rotatably coupled to the shank link (Fig. 2, femoral segment 1 rotatably connected to shank and rotates about axis 2 relative to shank link, see also paragraph 0164) ; at least one resistive control 
	Claim 6: Balboni further teaches wherein the controller is further configured to: provide a desired swing knee motion trajectory if the present state is a swing state (Fig 35a, diagram showing that knee motion in the swing state related to damper force, see 
	Claim 7: Balboni further discloses wherein the plurality of states further comprises a stair descent swing state (paragraph 0275, stopping from walking, sitting down and standing up can be defined in turn by special families of curves. Similarly, 
	Claim 8: Balboni further discloses the knee prosthesis of claim 7, wherein the plurality of states further comprises a stair ascent swing state (paragraph 0275, walking uphill, downhill, going down and up the stairs, pedaling on a bicycle, and, in general, other possible conditions of movement up can be defined in tum by a characteristic curve), and the controller is further configured to: provide a desired swing knee motion trajectory if the present state is a stair ascent swing state (Fig. 35B, desired reference force generation and error compensation); measure knee motion in the stair ascent swing state (paragraph 0275, knee motion can be measured in the stair descent swing stage); determine a knee motion error (FIG. 35B, regarding error compensation), wherein determining the knee motion error comprises determining a difference between the desired swing knee motion trajectory and the measured knee motion (Fig. 35B, see also paragraph 0285, the microprocessor adjusts the reaction of the damper for minimizing the error definable as the distance, in an n-dimensional space, between the actual point, whose coordinates are the measurements made by the transducers, and the corresponding point of the ideal curve; the microprocessors receive data from both the user input and the desired motion and adapt accordingly); and provide a 
	Claim 9: Balboni further discloses the at least one resistive control element further comprises a hydraulic actuator cylinder (Fig. 4, cylinder 5c,), the hydraulic actuator cylinder coupled to the knee joint (FIG. 4, the cylinder 5c is attached to gear motor 4 located on the knee joint) and configured to provide the first, second, and third levels of resistance based on hydraulic fluid flow through a hydraulic valve (paragraph 0168 damper 5 that reproduces some functions of the calf muscle and ensures to prosthesis P to brake and to allow the sequential swing and stance phases typical of the gait; swing and stance phases require two differing levels of resistance; see also paragraph 0173 regarding In FIG. 4 an arrow 7a indicates where the servo motors are mounted on the two respective valve groups 20a and 20b. The latter are operated by the microprocessor, not shown, residing in the control unit, which operates the opening and closing movements of the valves (not shown in the figure) that cause the extension movement 14 and the compression movement 15); wherein the hydraulic fluid flow is generated by knee joint rotation (Para. [0181] regarding During the extension 14 or the compression 15 of prosthesis P, the oil flows from chamber A to chamber B. In .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0098828 A1 (Balboni).
Claim 2: Balboni discloses wherein the at least one powered control element (Figs. 4-5, gear motor 4) is configured to apply a maximum torque on the knee prosthesis (Fig. 4, gear motor is configured to apply a torque to the knee prosthesis) and the at least one resistive control element also provides a maximum torque (Fig. 4, hydraulic damper 5 provides a torque on the knee prosthesis). However, Balboni does not explicitly state that the max torque of the powered control element is substantially smaller than the max torque of the resistive control element.
It would have been obvious, before the effective filing date of the claimed invention, to configure the maximum torque of the powered control element (PCE) to 
maximum PCE torque > maximum RCE torque
maximum PCE torque < maximum RCE torque
maximum PCE torque = maximum RCE torque
A person of ordinary skill in the art of prosthetics could have pursued the potential options with a reasonable expectation of success because appropriate biological joint positions, angles, angular velocities, and torques for normal gait are well documented in the field of prosthetics. 
Claim 3: Balboni further teaches the controller (paragraph 0251, microprocessor) is further configured to: provide a desired swing knee motion trajectory if the present state is a swing (Fig. 35a, see also paragraph 0295, 3D curves used for controlling and adjusting swing phase); 4857-4584-1161 1Page 2 of 6077415-018111USPXdetermine a magnitude of the first level of resistance based on the desired swing knee motion trajectory; measure knee motion in the swing state; determine a knee motion error, wherein determining the knee motion error comprises determining a difference between the desired swing knee motion trajectory and the measured knee motion (Fig. 35A, see also paragraph 0300, microprocessor calculates error in knee in knee trajectory and adjusts forces on damper to compensate between each gait cycle); and provide a powered assistance from the at least one powered control element to the knee prosthesis, wherein the powered assistance is configured to 
Claim 4: Balboni further teaches a peak knee flexion of the desired swing knee motion trajectory depends on a measured walking cadence of a user (Fig. 34, see also paragraphs 0271-0274, since each curve defines an ideal gait cycle for a measured speed, and the curves changes it shape vs. the gait speed it is possible to cause the prosthesis to follow a curve of a different amplitude with respect to that followed previously).
Claim 10: Balboni further discloses the hydraulic valve (Fig. 6, check valves 10A and 10B, see also paragraph 0181, during extension of the prosthesis the oil flows from chamber A to chamber B through valves 10A and 10B), comprising an orifice configured to couple to one of a first, second, and third orifice opening, wherein each orifice opening provides one of the first, second, and third levels of resistance (paragraph 0204 apertures 19, arranged in succession and have an variable size and open either partially or completely allowing the oil to flow, according to the damping intensity required by the prosthesis). Balboni does not explicitly teach three apertures for adjusting hydraulic resistance. 
 to add a third orifice opening to the hydraulic system of the knee prosthesis described in Balboni, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the closest prior art, Balboni, discloses an electric motor  coupled to the thigh link , however Balboni fails to disclose or suggest that the electric motor is coupled to the shank link through power screw transmission or that the power screw transmission located within a rod of the hydraulic cylinder actuator.  

Claim 12: The closest prior art, Balboni, discloses an electric motor coupled to the thigh link, however Balboni fails to disclose or suggest that the electric motor is coupled to the shank link through a power screw transmission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774